department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u ill krekkekekrkekkkkkkkkk kkk kkk krakkkkkkkkkkkkk kkk kk kkk kaka legend taxpayer a taxpayer b company m krekkkkkeekekekreke krrakkkkkekkkkkkekke krekkkkeeekeekrekekee t o n o n dear kkhk kkk kkk jun ppp c08 se t-ep-rat2 - -f this is in response to your letter dated date as amended by correspondence dated date submitted on your behalf by your authorized representative in which you request a ruling as to whether certain proposed methods of calculating distributions from an individual_retirement_account ira owned by you will constitute a series of substantially_equal_periodic_payments and will not be subject_to the percent additional tax imposed on premature distributions under sec_72 of the internal_revenue_code code your request for a ruling was supplemented by additional correspondence dated date the following facts and representations were made in support of your ruling_request years old taxpaver a is married to taxpayer b and they file taxpayer a is a joint federal_income_tax return as of separated from service as a result taxpayer a received several lump sum distributions from various qualified_plans sponsored by his former employer a portion of the distributions was directly transferred into a single rollover ira with company m taxpayer a is contemplating commencement of payments from his ira in a series of substantially_equal_periodic_payments _ taxpayer a retired and taxpayer a proposes the following methodology to calculate distributions from his ira the proposed methodology uses the account value and a life expectancy obtained from the single life expectancy table in sec_1_401_a_9_-9 q a-1 of the income_tax regulations regulations the proposed methodology relies upon a model of hypothetical purchases of zeroes made in the month preceding the first distribution from fi ioi ii iii iii iiis ii page the ira a zero is a non-interest bearing debt_instrument of the u s treasury ranging in maturity from month to years where the principal and interest components of the original debt_instrument have been separated and sold independently of each other taxpayer a proposes to build a ladder of zeroes containing rungs or hypothetical purchases of zeroes to determine annual distribution_requirements these rungs are based upon quotes received from an investment_company and involve extrapolation of the quotes for the periods after years the hypothetical purchases would be such that each zero is equal or nearly equal to take into account the fact that zeroes are sold in dollar_figure increments in amount in the example provided to us the annual payments would alternate between dollar_figure and dollar_figure and thus would average about dollar_figure the sum of the hypothetical purchase_price for each zero would equal the account value of the ira you refer to this procedure as the zero funding method assuming that the service rules favorable with respect to the above methodology taxpayer a further asks whether he can incorporate a cost-of living adjustment cola’ into all future year distributions taxpayer a proposes to uses either a fixed cola or a relative cola assuming that the service rules favorable with respect the above methodology taxpayer a asks whether such a methodology can be used on an annually recalculated basis based on the foregoing you request a ruling that the above described methodology including the use of a cola and annual recalculation will result in an acceptable methodology for determining a series substantially equal payments under sec_72 of the code and will not be subject_to the ten percent additional tax on premature distributions under sec_72 of the code sec_408 of the code provides that except as otherwise provided amounts paid or distributed out of an individual_retirement_plan must be included in gross_income by the payee or distributee in the manner provided under sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary kiki iia ieee re ie page sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the employee’s attainment of age then the taxpayers tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period notice_89_25 was published on date and provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra ’86 in the absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 q a-12 of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 of the code two of these methods involve the use of an interest rate assumption that must be an interest rate that does not exceed a reasonable interest rate on the date payments commence revrul_2002_62 r b which was published on date modifies q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of sec_72 if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method as described therein the three methods described in q a-12 of notice the required_minimum_distribution method determines the annual payment for each year by dividing the account balance for that year by the number from the chosen life expectancy table for that year the fixed amortization_method determines the annual payment for each year by amortizing in level amounts the account balance over a specified number of years determined using the chosen life expectancy table and the chosen interest rate the fixed annuitization method determines the annual payment for each year by dividing the account balance by an annuity factor that is the present_value of an annuity of dollar_figure per year beginning at the taxpayer's age and continuing for the life of the taxpayer or the joint lives of the individual and beneficiary the annuity factor is derived using the mortality_table in appendix b of revrul_2002_62 and using the chosen interest rate section dollar_figure of revrul_2002_62 contains rules that apply to each of the three methods of calculating a series of substantially_equal_periodic_payments section dollar_figure provides in general that payments will constitute a series of substantially_equal_periodic_payments if the payments are determined by using a the uniform lifetime table in appendix a of revrul_2002_62 the single life expectancy table in sec_1_401_a_9_-9 q a-1 of the regulations or the joint and last survivor table in sec_1_401_a_9_-9 q a-3 of the regulations b an interest rate that is not more than kekkeeeeeeeeeeeeererekakke page percent of the federal_mid-term_rate and c a reasonable manner of determining the account balance in this case taxpayer a’s proposed methodology consists of an account valuation and a life expectancy obtained from the single life expectancy table in sec_1_401_a_9_-9 q a-1 of the regulations and implicitly uses a rate of interest that is determined by the market for zeroes this is because the price paid today for a zero payable in a jater year reflects the market's view of the appropriate interest rate ie discount to reflect the future payment of each dollar_figure zero bond given the account value the life expectancy and the annual payment one can calculate the interest rate implicit in the derivation of the payment for example for a payment of dollar_figure for years and an account value of dollar_figure essentially your example the interest rate is approximately dollar_figure percent assuming the first payment commencing immediately in other words if dollar_figure was amortized in equal payments over years at dollar_figure percent interest with the first payment made immediately the payments would each be dollar_figure the interest rate inherent in the proposed methodology may very well exceed percent of the federal_mid-term_rate set forth in revrul_2002_62 for example percent of the applicable federal_mid-term_rate for the months of january through date are as follows january dollar_figure percent february dollar_figure percent march dollar_figure percent april dollar_figure percent may dollar_figure percent and june dollar_figure percent the concern that the service would have under this method would be an interest rate that is too high the higher the interest rate the greater the payout if the assumed interest rate is too high the result would be payments that could not extend over the lifetime of the employee in this case because the rate of interest inherent in your proposed methodology may be higher than that permitted by revrul_2002_62 the methodology implicitly uses an interest rate that will result in payments that would not extend over your lifetime accordingly we conclude that the proposed method as modified of determining periodic_payments does not result in substantially_equal_periodic_payments within the meaning of sec_72 of the code since we have concluded that the proposed methodology does not constitute a series of substantially_equal_periodic_payments your ruling with respect to using a cola and annual recalculation inasmuch as those rulings are based on an approval by the service of taxpayer a’s proposed methodology are considered moot this letter_ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office page if you have any questions please contact 8s sf ot ep ra t2 sincerely yours signed joyce e floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
